                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

THE BANK OF NEW YOUR MELLON                         No. 3:16-cv-02012-AC
FKA THE BANK OF NEW YORK, AS
TRUSTEE (CWMBS 2004-25),

                      Plaintiff,

       v.

ROGER H. HUMBARGER, et al.,                         ORDER

                      Defendants.

HERNANDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation (#67) on August 1,

2019, in which he recommends that this Court deny Plaintiff's motion for summary judgment and

deny the request by Defendants Roger and Carolyn Humbarger, contained in their response to

Plaintiff's motion for summary judgment, for summary judgment on their elder abuse and

exploitation counterclaim. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-


1 - ORDER
Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                       CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta's Findings & Recommendation [67].

Accordingly, Plaintiff's motion for summary judgment [42] is denied. The request by Defendants

Roger and Carolyn Humbarger for summary judgment as to their elder abuse and exploitation

claim, which was contained within their response to Plaintiff's motion for summary judgment, is

also denied.

       IT IS SO ORDERED.

       DATED this            day of                   , 2019.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
